Exhibit 10.22
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT is made on this 31st day of December, 2008, by and
between Georgia Bank & Trust Company of Augusta (the “Bank” or the “Employer”),
a state bank organized under the laws of the State of Georgia, and Darrell R.
Rains, a resident of the State of South Carolina (the “Executive”) (hereinafter
from time to time collectively referred to as the “Parties”).
INTRODUCTION:
     WHEREAS, the Parties established the existing employment relationship by
executing an Employment Agreement dated April 30, 2007 (the “Agreement”);
     WHEREAS, the Parties now desire to amend the Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the final Treasury Regulations issued thereunder;
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, the Parties hereby agree to amend the Agreement, effective January 1,
2009, as follows:
     1. By deleting Section 1.6 in its entirety and substituting therefor the
following:
     “1.6 ‘Change of Control’ means any of the following events:
     (a) the acquisition by any one person, or more than one person acting as a
group (other than any person or more than one person acting as a group who is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the Company or the Bank prior to such acquisition), of
stock of the Company or the Bank that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company or the Bank, as applicable; provided, however, that the
current and future holdings of any person who is a shareholder of the Company or
the Bank as of the Effective Date shall be disregarded in determining whether
the fifty percent (50%) threshold has been attained;
     (b) within any twelve-month period (beginning on or after the Effective
Date) the date a majority of members of the board of directors of the Company is
replaced by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s board of directors before the date of
the appointment or election;
     (c) within any twelve-month period (beginning on or after the Effective
Date) the acquisition by any one person, or more than one person acting as a
group, of ownership of stock of the Company possessing fifty percent (50%) or
more of the total voting power of the stock of the Company; or
     (d) within any twelve-month period (beginning on or after the Effective
Date) the acquisition by any one person, or more than one person acting as a
group, of the assets of the Company and the Bank that have a total gross fair
market value of eighty-five

 



--------------------------------------------------------------------------------



 



percent (85%) or more of the total gross fair market value of all of the assets
of the Company and the Bank immediately before such acquisition or acquisitions;
provided, however, that transfers to the following entities or person(s) shall
not be deemed to result in a Change of Control under this subsection (d):
     (i) an entity that is controlled by the shareholders of the Company or the
Bank immediately after the transfer;
     (ii) a shareholder (determined immediately before the asset transfer) of
the Company or the Bank in exchange for or with respect to its stock;
     (iii) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company or the Bank;
     (iv) a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company or the Bank; or
     (v) an entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a person described in the
above subsection (d)(iv).
Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred for purposes of this Agreement by reason of: (A) a merger,
consolidation, reorganization or other transaction as to which the holders of
the capital stock of the Company before the transaction continue after the
transaction to hold, directly or indirectly through a holding company or
otherwise, shares of capital stock of the Company (or other surviving company)
representing more than fifty percent (50%) of the value or ordinary voting power
to elect directors of the capital stock of the Company (or other surviving
company); or (B) any actions or events in which the Executive participates in a
capacity other than in the Executive’s capacity as an employee, director or
shareholder of either the Company or the Bank. For purposes of this Section 1.6,
persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company or the Bank.”
     2. By adding a new Section 1.11A to read as follows:
     “1.11A ‘Disability Period’ means a period, beginning on the date the
Employer determines that the Executive is subject to a Disability and ending on
the earlier of the date the Executive begins receiving income replacement
benefits under any long-term disability plan or policy maintained by the
Employer or the date that is six (6) months after such determination, during
which the Executive remains subject to a Disability.”

2



--------------------------------------------------------------------------------



 



     3. By adding a new Section 1.16A to read as follows:
     “1.15A ‘Separation from Service’ shall mean a termination of the
Executive’s employment that constitutes a separation from service under Treas.
Reg. Section 1.409A-1(h).”
     4. By deleting Sections 3.2.1(b) and (c) in their entirety and substituting
therefor the following:
     “(b) Without Cause (other than a termination in connection with a Change of
Control pursuant to Section 3.3), at any time, provided that the Employer shall
give the Executive thirty (30) days’ prior written notice of its intent to
terminate, in which event the Employer, upon the Executive’s Separation from
Service, shall be required to meet its obligations to the Executive under
Sections 4.1 and 4.2 for the remaining Term then in effect; or
     (c) Upon expiration of the Disability Period.”
     5. By deleting Section 3.2.2(b) in its entirety and substituting therefor
the following:
     “(b) Upon expiration of the Disability Period.”
     6. By deleting Section 3.2.6 in its entirety and substituting therefor the
following:
     “3.2.6 The aggregate amount payable pursuant to Section 3.2.1(b) shall only
be payable commencing upon the Executive’s Separation from Service following the
payment event and shall be payable in substantially equal monthly installments
over the remaining Term. For purposes of Section 3.2.1(b), the bonus component
of the Employer’s obligation attributable to Section 4.2 shall be determined by
dividing the sum of the annual bonuses, if any, paid to the Executive for the
three (3) calendar years (or, if fewer, the number of full calendar years)
immediately preceding the calendar year of termination by the full number of
calendar years so determined and dividing that result by twelve (12).”
     7. By deleting the third paragraph of Section 3.3 in its entirety and
substituting therefor the following:
     “The amount payable pursuant to this Section 3.3 shall be paid in
substantially equal monthly installments over a twenty-four (24) month period
commencing as of the first day of the calendar month following the effective
date of the Executive’s Separation from Service.”
     8. By adding the following new paragraph to the end of Section 3.3:
     “Any Gross-Up Payment, as determined pursuant to this Section, shall be
paid by the Employer to the Executive or to the applicable taxing authorities on
or before the date on which such taxes are due, but, for purposes of Code
Section 409A, in all events by the end of the Executive’s taxable year following
the Executive’s taxable year in which the

3



--------------------------------------------------------------------------------



 



Executive remits or is required to remit the related taxes (however, this period
is by no means an outside payment date nor does it diminish the Executive’s
right to be paid promptly).”
     9. By deleting Section 3.4.3 in its entirety and substituting therefor the
following:
     “3.4.3 Notwithstanding any other provision of this Agreement to the
contrary, as a condition of the Employer’s payment of any amount in connection
with a termination of the Executive’s employment, the Executive must execute a
release agreement in such form as is acceptable to the Employer within such
period of time following termination of employment as is permitted by the
Employer and not timely revoke the release agreement during any revocation
period provided pursuant to the terms of the release agreement. All payments of
severance under this Agreement shall accrue from the date of termination of
employment and shall be made or commence at the end of the revocation period
provided pursuant to the terms of the release agreement, but no later than the
sixtieth (60th) day following the Executive’s termination of employment, with
any accrued but unpaid severance being paid on the date of the first payment.”
     10. By adding a new Section 3.4.5 to read as follows:
     “3.4.5 Notwithstanding any provision in this Agreement to the contrary, if
the Executive is a ‘specified employee’ within the meaning of Code Section 409A
on the date of his termination of employment, then such portion of the payments
provided for in this Agreement that would result in a tax under Code
Section 409A if paid during the first six (6) months after termination of
employment shall be withheld, starting with the payments latest in time during
such six (6) month period, and paid to the Executive during the seventh month
following the date of his termination of employment.”
     11. By adding a new Section 4.9 to read as follows:
     “4.9 Taxable Reimbursements and In-Kind Benefits. All taxable
reimbursements and in-kind benefits provided by the Employer shall be made or
provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement shall be for
expenses incurred by the Executive during the Term of this Agreement; (ii) any
in-kind benefits must be provided by the Employer during the Term of this
Agreement; (iii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iv) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred; and (v) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.”
     12. By deleting Section 16 in its entirety and substituting therefor the
following:
“16. Attorneys’ Fees. With respect to arbitration of disputes and if litigation
ensues between the parties concerning the enforcement of an arbitration award
and the Executive

4



--------------------------------------------------------------------------------



 



prevails in the dispute, the Employer will be financially responsible for all
costs, expenses, reasonable attorneys’ fees and reasonable expenses incurred by
the Executive (or the Executive’s estate in the event of his death) in
connection with the dispute and shall pay such costs and expenses to the
Executive (or the Executive’s estate in the event of his death) within sixty
(60) days after a final determination (excluding any appeals) is made with
respect to the litigation.”
     13. Except as specifically amended hereby, the Agreement shall remain in
full force and effect prior to this First Amendment.
     IN WITNESS WHEREOF, the Parties have caused this First Amendment to be
executed on the day and year first above written.

            THE BANK:

GEORGIA BANK & TRUST COMPANY
OF AUGUSTA
      By:   /s/ Ronald L. Thigpen         Print Name:   Ronald L. Thigpen       
Title:   Executive Vice President and COO        THE EXECUTIVE:
      /s/ Darrell R. Rains       Darrell R. Rains           

5